Waterman, P. J. This is an appeal from an order of court commanding the complainant in a bill for divorce to pay solicitor’s fees and money for expenses of the defense. The objections to the order seem to have been, first, the poverty of the complainant; second, that the defendant in her answer, desertion being charged, had not offered to come and live with the complainant. Neither are sufficient. If he has means with which to prosecute his own case, he must supply his wife with the funds to enable her to make proper defense. The wife in her answer charges that he deserted her; she is not bound, if this be true, to hunt him up, or to go to the place whither he has fled. The order of the Superior Court is affirmed. Order affirmed. Judge Shepard takes no part in this case.